United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2142
                                    ___________

United States of America,                  *
                                           *
             Appellee,                     *
                                           *   Appeal from the United States
      v.                                   *   District Court for the District
                                           *   of South Dakota.
David Lynn Brandis, also known as          *
"Chip" Brandis,                            *        [UNPUBLISHED]
                                           *
             Appellant.                    *

                                    ___________

                              Submitted: October 19, 1999

                                   Filed: October 25, 1999
                                    ___________

Before BOWMAN, LAY, BEAM, Circuit Judges.
                          ___________

PER CURIAM.

      David Lynn (Chip) Brandis was charged in a superseding indictment with one
count of conspiracy to distribute marijuana, one count of distribution of marijuana, one
count of possession with intent to distribute marijuana and one count of forfeiture
pursuant to 21 U.S.C. § 853(a). These charges arose out of drug commerce on the
Rosebud Sioux Indian Reservation.
       In pretrial motions, Brandis sought to preclude the United States from presenting
evidence from cooperating witnesses and sought to suppress evidence seized when an
arrest warrant was served at his home. After the court overruled the evidentiary
motions, Brandis entered a conditional plea of guilty to all counts and now appeals.
We affirm.

       Brandis's claim concerning the admissibility of testimony of cooperating
witnesses is based upon a purported violation of 18 U.S.C. § 201(c)(2). This violation,
he states, occurred when the government offered a plea agreement in exchange for trial
testimony. At the time asserted, such claim had been validated by a favorable ruling
by a panel of the Tenth Circuit in United States v. Singleton, 144 F.3d 1343 (10th Cir.
1998). However, that court, en banc, subsequently vacated the panel opinion and
overruled its holding. See United States v. Singleton, 165 F.3d 1297 (10th Cir. 1999)
(en banc). We have also squarely rejected this argument. See United States v.
Albanese, No. 99-1078, slip op. at 8-10 (8th Cir. Oct. 5, 1999).

       Brandis advances two additional contentions, both of which involve primarily
fact-bound claims. First, he argues that the government violated "knock and announce"
requirements that have been imposed under the jurisprudence of the Supreme Court and
this court. This occurred, he says, when the warrant for his arrest was served at
approximately 8:00 A.M. at his place of residence without a proper "announcement."
He apparently concedes that a "knock" occurred. This, Brandis contends tainted all the
evidence seized. The government, of course, presented evidence that it both knocked
and announced its presence and its purpose before entering the premises.

       Second, Brandis alleges that the district court erred in its adoption, for
sentencing purposes, of the base offense level for the crimes charged. He also contends
that the evidence does not support, under applicable law, a two sentencing point
addition for obstruction of justice.


                                          -2-
       As we have indicated, these issues raise mainly fact questions. A district court's
determination of fact, especially for sentencing purposes, is reviewed for clear error.
See United States v. Ayers, 138 F.3d 360, 363 (8th Cir.), cert. denied, 119 S. Ct. 219
(1998). And, assessments of credibility made in conjunction with factual
determinations are "'virtually unreviewable on appeal.'" United States v. Adipietro, 983
F.2d 1468, 1472 (8th Cir. 1993) (quoting United States v. Candie, 974 F.2d 61, 64 (8th
Cir. 1992)).

       We have carefully reviewed the record in this case and find that the findings and
conclusions of the district court are well supported by the evidence presented and the
law applicable to the issues advanced. We see no purpose in restating at length the
district court's analysis and further conclude that a detailed opinion discussing these
issues would not be of significant precedential value.

       Accordingly, we affirm this case on the well-reasoned holdings of the district
court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-